Citation Nr: 0211167	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-46 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to treatment for pulmonary 
tuberculosis.

2.  Entitlement to service connection for degenerative joint 
disease, claimed as secondary to treatment for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

In May 1997, the veteran testified at a hearing conducted in 
Washington, D.C., before a Member of the Board.  In May 2000, 
the Board informed the veteran that the Member who conducted 
the hearing was no longer employed by the Board and reported 
that he was entitled to another hearing.  Later that same 
month, the veteran responded that he did not want such a 
hearing.  Accordingly, the Board will proceed with the 
consideration of the issues on appeal on the basis of the 
current record.

By a decision dated in June 2000, the Board granted service 
connection for pulmonary tuberculosis, and remanded the 
issues of entitlement to service connection for a right lung 
disorder, a left hip disorder, and degenerative joint 
disease, all claimed as secondary to pulmonary tuberculosis.  
In a rating decision dated in September 2001, the RO 
implemented the Board's grant of service connection for 
pulmonary tuberculosis, as well as granted service connection 
for emphysema.  Accordingly, the issue of entitlement to 
service connection for a right lung disorder is no longer 
before the Board.


FINDING OF FACT

A left hip disorder and degenerative joint disease were not 
shown in service, or within a year subsequent to service 
discharge, nor were they caused by medication used to treat 
the veteran's service-connected pulmonary tuberculosis.

CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
active military duty, nor can it be presumed to have been so 
incurred, nor is it the result of or proximately due to 
pulmonary tuberculosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  Degenerative joint disease was not incurred in or 
aggravated by active military duty, nor can it be presumed to 
have been so incurred, nor is it the result of or proximately 
due to pulmonary tuberculosis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing these issues.  The veteran has submitted 
pertinent evidence in support of these claims.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for a left hip disorder and degenerative 
joint disease.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
these claims if he identified that evidence.  Additionally, 
he was provided notice of, and he reported for, a VA 
examination.  The statement and supplemental statements of 
the case also provided notice to the veteran of what the 
evidence of record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, the RO 
substantially complied with the Board remand dated in June 
2000.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board will now address the merits of this claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, 
service connection for arthritis may be granted if the 
disorder is compensably disabling within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In this case, the service medical records are negative for 
any evidence of a left hip disorder and degenerative joint 
disease.  Further, the evidence does not show degenerative 
joint disease within one year of separation from active duty.  
Indeed, x-rays of the left hip performed in 1968 were 
negative.  Medical records for treatment of the left hip from 
1977 to 1998, show a lytic lesion with loss of joint space in 
the left hip area with sclerosis of the bone in 1977.  In 
1981, the veteran underwent a total left hip arthroplasty, 
due to aseptic necrosis and degenerative arthritis of the 
left hip.  An x-ray conducted in May 1997, found a status 
post total hip replacement of the left hip in a relatively 
satisfactory position.  There was mild diffuse osteoporotic 
change of the bones, notably about the left upper femur, with 
massive bone formation about the upper femur and bridging 
between the upper femur and acetabulum. 

VA x-rays conducted in March 2001, indicated a left total hip 
replacement in good position and alignment with old fractures 
of the proximal femur.  There was heterotopic ossification at 
the lateral aspect of the hip.  A VA examination conducted in 
April 2001, reported a diagnosis of status post left hip 
replacement for degenerative joint disease, with decreased 
range of motion and chronic pain.  The examiner stated that 
the medication the veteran was prescribed to treat his 
service-connected pulmonary tuberculosis was noted to cause 
arthralgias, which usually resolved when the medication was 
discontinued, but it was not noted to cause arthritis.  

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for a left hip 
disorder and degenerative joint disease.  None of the private 
or VA medical records relate his left hip disorder or 
degenerative joint disease to his military service or to his 
service-connected disorder.  Accordingly, service connection 
for a left hip disorder and degenerative joint disease is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a left hip disorder and degenerative 
joint disease, to include as secondary to treatment for 
pulmonary tuberculosis, is denied. 



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

